Citation Nr: 9923840	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-03 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to March 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which, in pertinent part, 
denied service connection for PTSD.


REMAND

The veteran contends he has PTSD, which is attributable to 
traumatic experiences while serving in Saudi Arabia during 
the Persian Gulf War.  His service personnel records show 
that he served in Saudi Arabia from December 1990 to May 1991 
as a laundry and bath specialist.  His service records do not 
indicate that he engaged in combat.

The veteran's claim for service connection for PTSD is well 
grounded, meaning not inherently implausible, and the file 
indicates there is a further VA duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1998); 
Gaines v. West, 11 Vet. App. 353 (1998).

By a statement dated in September 1996, the veteran said that 
he was treated for PTSD at the Brooklyn VA Medical Center 
(VAMC) in May or June 1996.  The RO then obtained one VA 
outpatient treatment record dated in June 1996.  In 
statements dated in June and July 1997, the veteran said he 
had subsequently received additional VA treatment for PTSD at 
the Brooklyn VAMC, and at the Vet Center at 25 Chapel Street.  
The Board finds that such records should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (revised June 18, 1999, effective March 7, 1997, 64 
Fed. Reg. 32807 (1999)). 

The Board notes that if the veteran did not engage in combat, 
his statements are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

By a letter to the veteran dated in September 1996, the RO 
requested that he provide information on the alleged 
traumatic events which he experienced during service, 
including names, dates, locations, and unit numbers.  The 
veteran did not respond to this letter.

At an October 1996 VA psychiatric examination, the veteran 
reported that during his service in Saudi Arabia, he worked 
in a supply depot of a military hospital, and saw some 
American and Iraqi casualties.  He also reported that on one 
occasion, a scud missile exploded 2 miles away.  The examiner 
diagnosed PTSD, alcohol abuse in remission, cannabis abuse in 
remission, and dysthymia.  The examiner apparently based the 
diagnosis of PTSD on the above unverified stressors reported 
by the veteran.

By a letter to the veteran dated in April 1997, the RO again 
asked for information regarding the alleged stressful events 
in service.  By a statement received in June 1997, the 
veteran said that during service he recalled seeing wounded 
Iraqi soldiers who came to the hospitals as a result of a 
scud missile attack.  He did not provide any details 
regarding dates or locations.

There is no indication that the RO made any efforts to 
corroborate the veteran's statements of stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In an effort to assist the veteran in completing 
his claim for service connection for PTSD, the Board finds 
that additional development (including an attempt to verify 
claimed in-service stressors, and the other action outlined 
below) is warranted.  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.

2.  The RO should obtain any medical 
records of VA psychiatric treatment of 
the veteran at the Brooklyn VAMC and at 
the Vet Center at 25 Chapel Street since 
1996.

3.  If the veteran's claimed stressors 
are verified by USASCRUR, the RO should 
obtain a medical opinion from the VA 
doctor who performed the October 1996 
psychiatric examination.  The doctor 
should be asked to clearly identify the 
claimed events which are considered 
stressors supporting his diagnosis of 
PTSD, and he should fully explain why the 
stressors are considered sufficient under 
the standards of DSM-IV.

If the doctor who performed the October 
1996 VA examination is unavailable, the 
veteran should be afforded another VA 
psychiatric examination concerning 
claimed PTSD.  The claims folder must be 
provided to and reviewed by the examiner.  
PTSD should be diagnosed or ruled out in 
accordance with the standards of DSM-IV.  
If PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under the standards of DSM-IV.

Thereafter, the RO should review the claim for service 
connection for PTSD.  If the claim remains denied, then a 
supplemental statement of the case should be issued to the 
veteran, and he should be given an opportunity to respond.  
Then, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



